Citation Nr: 1329780	
Decision Date: 09/17/13    Archive Date: 09/25/13

DOCKET NO.  06-17 975A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a chronic left foot disability, to include as secondary to service-connected left knee internal derangement with traumatic degenerative joint disease (DJD).  



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty from June 1960 to June 1963 and from October 1963 to October 1966.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision issued by the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA) which, inter alia, determined that new and material evidence was not submitted to reopen his previously denied claim of service connection for a left foot disability.  During the course of the appeal, the Veteran's claims file was transferred to the custody of the RO in Chicago, Illinois, which is now the agency of original jurisdiction over the current appeal.  

In April 2010, the Veteran and his spouse testified at a Board hearing held at the RO before the undersigned Veterans Law Judge.  A transcript of this hearing has been associated with the Veteran's claims file.  

In an October 2010 decision the Board determined that new and material evidence relevant to the claim for service connection for a left foot disability had been submitted.  It reopened this claim for a new decision on the merits and remanded the matter for further evidentiary development.  Subsequently, the Board remanded this matter for additional development in a July 2012 remand as well.  The case has now been returned to the Board as the Veteran continues his appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant, if further action is required on his part.  


REMAND

Unfortunately, a remand of this matter is required.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c), (d) (2012).  

The Veteran seeks direct or secondary service connection for a chronic left foot disorder.  Recent medical evidence in the record demonstrates that he has been diagnosed with various left foot disorders, including recurring soft tissue ulcers, hallux rigidus with X-ray findings of severe degenerative changes of the 1st metatarsal joint, and degenerative osteophytosis at the metatarsal junction.  

As a result of the Board's October 2010 remand, the Veteran underwent a VA examination in November 2010.  The November 2010 VA examiner, a physician, diagnosed a diabetic ulcer with skin graft on the left great toe and opined that it was less likely than not that the Veteran's service-connected left knee disability caused this left foot disability.  The November 2010 examiner explained that the Veteran's left foot disability, or at least his diabetic ulcer of the great toe, was completely related to his diabetes mellitus.  (The Board notes that the Veteran is not service connected for diabetes.)  

In its July 2012 remand, the Board requested further review by a specialist as the November 2010 examiner had limited his opinion to the left foot's diabetic ulcer.  The July 2012 remand requested that the reviewing specialist answer three specific questions relating to whether any of the diagnosed left foot disorders were caused by or aggravated by the Veteran's service-connected left knee disability.  

Generally, in order to prevail on the issue of direct service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The law provides that secondary service connection shall be awarded when a disability is "proximately due to or the result of a service-connected disease or injury."  38 C.F.R. § 3.310(a).  See Libertine v. Brown, 9 Vet. App. 521, 522 (1996); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (en banc).  Establishing service connection on a secondary basis therefore requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service connected disability.  

The physician who reviewed the file and produced the September 2012 VA medical opinion addendum reported that the "claimed condition was less likely as not incurred in or caused by the claimed in-service injury, event, or illness."  The rationale of the September 2012 reviewer was to the effect that "1. no medical evidence that involvement of lt knee would [then it appears that an entire line of typewriting is missing] arthritic related condition in foot.  2. any lt knee pathology could possibly stress the opposite foot but not the foot on the same side-a secondary relationship cannot be established. 3. the veteran's ulcer is a complication of his diabetes and a has no relationship to his knee condition [space]  it is a medical opinion that it is less likely that the veteran's osteoarthritic foot condition, altered gait, and toe ulcer are related to his knee condition."  

The Board finds that the September 2012 addendum is inadequate and does not satisfy the Board's July 2012 remand request.  First, the VA reviewer stated the claim at issue, a chronic left foot disability, was less likely or not related to service when he had been asked to opine on whether a left foot disability was at least as likely as not caused by or aggravated by the Veteran's service-connected left knee disability.  The reviewer simply may have been using the form of the disability benefits questionnaire (DBQ) form for his addendum report and checked the box next to the closest statement that reflected his opinion.  In any event, he checked a box opposing direct service connection.  Second, the reviewer then offered a rationale (apparently with a missing line or two of text) that attempted to explain why he thought secondary service connection (and not direct service connection) was not warranted.  Third, that portion of the rationale that can be understood to support a medical opinion opposing secondary service connection appears to discuss and emphasize whether the Veteran's left knee disorder might have caused any left foot disorder.  The notion of secondary service connection based on aggravation is not specifically discussed.  

The Board also notes that in both of its prior remands it failed to ask the VA examiner to offer an opinion on direct service connection, even though the claim it reopened in October 2010 was entitlement to service connection for a left foot disorder, to include as secondary to service-connected left knee internal derangement with traumatic DJD.  

Therefore, on remand, a clarifying addendum opinion on both direct service connection and secondary service connection should be obtained from the September 2012 VA reviewer.  If the September 2012 VA reviewer is unavailable, then the Veteran should be scheduled for a new VA examination and medical opinion.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be offered the opportunity to submit any evidence he deems relevant and supportive of his claim for VA compensation for a chronic disability of his left foot for inclusion into the record.

2.  Following completion of the above, the Veteran's claims file should be provided to the VA reviewer who drafted the September 2012 addendum.  If he is unavailable, then the Veteran should be scheduled for a new VA examination.  The appropriate reviewer or examiner must state in his or her report that the Veteran's claims file was reviewed.  

Thereafter, the reviewer or examiner should provide (addendum) opinions addressing the following questions:  

a) Whether any diagnosed left foot disability is related to either of the Veteran's two periods of active duty from June 1960 to June 1963 and from October 1963 to October 1966.  If not, then

b) Is it at least as likely as not that the Veteran's diagnosed musculoskeletal disabilities of his left foot (to include hallux rigidus and degenerative arthritic changes affecting the bones of the left foot) were caused by his service-connected left knee internal derangement with traumatic DJD as a result of altered gait and asymmetric stress imposed by this service-connected orthopedic disability? 

c) Alternatively, an opinion should be provided as to whether it is at least as likely as not that the altered gait and asymmetric stress imposed by the Veteran's service-connected left knee internal derangement with traumatic DJD aggravated (i.e., permanently worsened beyond its natural level of progression) the disabling musculoskeletal diagnoses affecting his left foot? 

d) Finally, an opinion should be provided as to whether it is at least as likely as not that the altered gait and asymmetric stress imposed by the Veteran's service-connected left knee internal derangement with traumatic DJD aggravated (i.e., permanently worsened beyond its natural level of progression) the recurrent soft tissue ulcers affecting his left foot?  

e) A rationale or explanation is requested for all opinions. If the reviewer or examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the reviewer or examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question. 

The reviewer or examiner should use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50 percent), "at least as likely as not" (meaning likelihood of at least 50 percent), or "less likely than not" or "unlikely" (meaning that there is a less than 50 percent likelihood).  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

3.  After ensuring that the above development is fully undertaken, the RO/AMC should readjudicate the Veteran's claim of entitlement to service connection for a chronic left foot disability, to include as secondary to his service-connected left knee internal derangement with traumatic DJD.  If the claim remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further appellate review, if appropriate.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).  


